DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/25/2022 has been entered.
The objections over the Drawings presented in the Office Action mailed 11/29/2021 have not been withdrawn based on the amendment filed 2/25/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the light scattered by the plate-shaped diffuser of Claim 1 lines 5-6, and the light of the LED unit or LED units entering via the first delimiting face being guided via reflections in the diffuser to the light emergence face of Claim 1 lines 17-19 must be shown or the features canceled from the claims.  No new matter should be entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hermitte et al. (WO 2012059852; please see the translation attached to the Office Action mailed 11/29/2021 for reference to pages) in view of De Lamerterie et al. (EP 1992868; please see the translation attached to the Office Action mailed 11/29/2021 for reference to pages).
With regards to Claim 1, Hermitte et al. discloses an illumination device of a motor vehicle (see top of page 2), comprising: one or more LED units [3] (see middle of page 3 and Figure 3), wherein a respective LED unit [3] comprises one or more LEDs (see middle of page 3); a plate-shaped diffuser [1] (see middle of page 3 and Figures 3 and 5; element [1] is substantially a plate-shaped diffuser), wherein the plate-shaped diffuser [1] scatters light emitted from the one or more LED units [3] (see middle of page 3) and has having first [1a] and second [1b] delimiting faces (see middle of page 3 and Figure 3) and an end face [1d] (see middle of page 3 and Figure 3), between which faces there is a light-scattering material with a predetermined thickness (see middle of page 3 and Figure 3), wherein the light-scattering material is disposed along an entire planar extent of the plate-shaped diffuser [1] (see middle of page 3 and Figure 3; the plate-shaped diffuser [1] is formed of a material which allows light to enter through face [1a], and by refraction and/or reflection on its faces and on the rear edge of plate-shaped diffuser directs light toward the end face [1d] for emission of essentially parallel beams therefrom, thereby the material of the plate-shaped diffuser is substantially disposed along an entire planar extent thereof), the end face [1d] of the diffuser, which is provided between the first delimiting face [1a] and the second [1d] delimiting face, forms the only light emergence face of the illumination device that is visible to a user (see middle of page 3 and Figure 3), the LED unit or LED units [3], during operation, emit the light in a direction of the first delimiting face [1a] (see middle of page 3 and Figure 3), said light entering into the diffuser [1] via the first delimiting face [1a], and the diffuser [1] is configured and arranged such that the light of the LED unit or LED units [3] entering via the first delimiting face [1a] is guided via reflections in the diffuser [1] to the light emergence face [1d] and emerges from the illumination device at the light emergence face [1d] (see middle of page 3 and Figure 3).
Hermitte et al. does not explicitly disclose the LED unit or LED units abut against the first delimiting face, and an optical reflector is arranged at the second delimiting face of the diffuser, at least in a region which lies opposite the LED unit or LED units, wherein the optical reflector reduces light losses in the diffuser.
De Lamerterie et al. teaches the LED unit or LED units [S] abut against the first delimiting face (see top half of page 6 and Figure 8), and an optical reflector [CO] is arranged at the second delimiting face of the diffuser (see middle of page 6 and Figure 8; light rays [r1] and [r2] are reflected by a surface of cone [CO] substantially forming an optical reflector, at least in a region which lies opposite the LED unit or LED units), at least in a region which lies opposite the LED unit or LED units [S] (see Figure 8), wherein the optical reflector [CO] reduces light losses in the diffuser (see middle of page 6; due to the reflections of at least rays [r1] and [r2], light losses will substantially be reduced).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the illumination device of Hermitte et al. to include the LED unit or LED units abut against the first delimiting face, and an optical reflector is arranged at the second delimiting face of the diffuser, at least in a region which lies opposite the LED unit or LED units, wherein the optical reflector reduces light losses in the diffuser, as taught by De Lamerterie et al.  One would have been motivated to do so in order to maximize the coupling of light from the LED unit or LED units into the diffuser (see De Lamerterie et al. top and middle of page 6).

With regards to Claim 5, Hermitte et al. and De Lamerterie et al. disclose the illumination device as discussed above with regards to Claim 1.
Hermitte et al. further discloses the diffuser [1] has a further end face [1c] which is arranged at an end of the diffuser [1] that is distant from the light emergence face [1d], and the LED unit or LED units [3] are arranged adjacent to the further end face [1c] (see Figure 3).

With regards to Claim 13, Hermitte et al. and De Lamerterie et al. disclose the illumination device as discussed above with regards to Claim 1.
Hermitte et al. further discloses the LED unit or LED units [3] are arranged on a heatsink [12] (see middle of page 4 and Figure 3).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over y Hermitte et al. (WO 2012059852; please see the translation attached to the Office Action mailed 11/29/2021 for reference to pages) as modified by De Lamerterie et al. (EP 1992868; please see the translation attached to the Office Action mailed 11/29/2021 for reference to pages), further in view of Paroni et al. (US 2004/0257790).
With regards to Claim 7, Hermitte et al. and De Lamerterie et al. disclose the illumination device as discussed above with regards to Claim 1.
Hermitte et al. further discloses the diffuser [1] is configured as a strip (see Figure 5) and the light emergence face [1d] is a longitudinal edge of the strip (see Figure 5), and the one or more LED units [3] is a plurality of LED units [3] (see Figures 3 and 5; the LED units [3] are adjacent portions [4]) that are arranged in a direction of the longitudinal edge of the strip (see Figure 5).
Hermitte et al. does not explicitly disclose the plurality of LED units are arranged next to one another in a direction of the longitudinal edge of the strip.
Paroni et al. teaches the diffuser [6] is configured as a strip (see Figure 2) and the light emergence face is a longitudinal edge of the strip (see Figures 2 and 5), and the one or more LED units is a plurality of LED units (see paragraph 64) that are arranged next to one another in a direction of the longitudinal edge of the strip (see paragraph 64 and Figures 2 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the plurality of LED units of Hermitte et al. to be arranged next to one another in a direction of the longitudinal edge of the strip, as taught by Paroni et al.  One would have been motivated to do so in order to provide a signaling function (see Paroni et al. paragraph 64).

With regards to Claims 8 and 9, Hermitte et al., De Lamerterie et al., and Paroni et al. disclose the illumination device as discussed above with regards to Claim 7.
Hermitte et al. does not explicitly disclose a width of the strip lies between 40% and 250% of a distance between adjacent LED units of the plurality of LED units, and a width of the strip lies between 50% and 200% of a distance between adjacent LED units of the plurality of LED units.
Paroni et al. teaches the strip and adjacent LED units of the plurality of LED units (see paragraph 64 and Figures 3 and 5).
Paroni et al. does not explicitly disclose the width of the strip lies between 40% and 250% of a distance between the adjacent LED units of the plurality of LED units, and the width of the strip lies between 50% and 200% of the distance between the adjacent LED units of the plurality of LED units.  However, Paroni et al. does disclose the LED units are arranged side-by-side and spaced apart (see Paroni et al. paragraphs 27, 63, and 64 and Figure 3) and that the light output from the diffuser is such that sequential turning on of the row of adjacent LED units creates a small luminous area/zone that displaces/moves along the front side in a direction parallel to the ground based on the spacing of the LED units and dimensions of the diffuser [6] (see Paroni et al. paragraphs 52, 53, 55, and 64). Therefore, one of ordinary skill in the art would be able to form the illumination device of Paroni et al. such that a width of the strip lies between 40% and 250% of a distance between adjacent LED units of the plurality of LED units and a width of the strip lies between 50% and 200% of a distance between adjacent LED units of the plurality of LED units in order to provide a size of a luminous area/zone. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the strip of the diffuser and spacings between adjacent LED units of Hermitte et al. and Paroni et al. to include a width of the strip lies between 40% and 250% of a distance between adjacent LED units of the plurality of LED units and a width of the strip lies between 50% and 200% of a distance between adjacent LED units of the plurality of LED units. One would have been motivated to do so in order to provide a size of a luminous area/zone during a sequential turning-on of the LED units for a signal function (see Paroni et al. paragraphs 52-55 and 64).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter.
With regards to Claim 21, the prior art of record fails to disclose or fairly suggest an illumination device including a rod-shaped light guide disposed in a receptacle and the receptacle adjoins the diffuser at the further end face of the diffuser in combination with the limitations of the claims from which Claim 21 depends.

Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive.
With regards to the applicant’s argument that regardless of what De Lamerterie may disclose for its device, one of ordinary skill in the art would not look to modify the illumination device of Hermitte to abut the light-emitting diode against the first delimiting face because Hermitte very specifically discloses structure that maintains a determined distance between each light emitting diode and the upper surface of the dome, and the pins [5a,5x,5y,6x,6y] ensure the position of card B precisely so the light-emitting diodes are positioned accurately above the domes [4] of light entry into the sheet, and the lighting device according to Hermitte makes it possible to index and fix the optical part constituted by the guide sheet while keeping the homogeneity of light at the output of optical parts, and its optical performance, and modification of the invention of Hermitte by De Lamerterie would change the principle of operation of Hermitte and render it unsatisfactory for its intended purpose, the examiner first notes that while Hermitte notes a determined distance being maintained between each light emitting diode [3] and the upper surface of the dome [4] (as in bottom half of page 3 of Hermitte), the impact this distance has on the functionality of the device of Hermitte is not disclosed.  Rather, the domes [4] are disclosed as being truncated conical shapes for the injection of light from light emitting diodes [3] into the diffuser [1] (see Hermitte bottom of page 3) and the pions [5a] are utilized for correctly positioning the domes [4] relative the light emitting diodes [3] (see Hermitte top of page 5).  Therefore, Hermitte discloses utilizing fixing pins [5a] for assuring the relative position of the light incident domes [4] relative the light emitting diodes [3] so that light from the light emitting diodes [3] can be properly aimed toward the domes [4] to be injected into the diffuser [1].  Hermitte does not disclose the abutment of the light emitting diodes [3] on the first delimiting face [1a], but De Lamerterie et al. teaches utilizing an arrangement including a Lambertian emitting LED unit [S] as seen in De Lamerterie et al. Figure 8 abutting the first delimiting face so that the maximum of light emitted by the LED is injected through the first delimiting face without loss to the emissive zone of the diffuser (see De Lamerterie et al. top and middle of page 6; the examiner notes that this is clarified as well in the above rejection of Claim 1).  Therefore, the teaching of De Lamerterie et al. of using an optical arrangement including an abutment of the LED unit or units with the first delimiting face to maximize the light entry of the light emitted by the LED unit or units into the diffuser would increase a light efficiency of the invention of Hermitte.  Using such an adjustment as taught by De Lamerterie et al. would not change the ability of the device of Hermitte to index and fix the optical part constituted by the guide sheet while keeping the homogeneity of light at the output of optical parts, and its optical performance, and modification of the invention of Hermitte by De Lamerterie would not change the principle of operation of Hermitte and render it unsatisfactory for its intended purpose, but rather increase the efficiency of light entry from the LED units into the diffuser.  With further regards to the applicant’s  argument that there is no reason for modifying Hermitte with the invention of De Lamerterie based on the examiner’s stated motivation in the Office Action mailed 11/29/2021, the examiner notes the motivation is clarified herein to reflect the full teaching of De Lamerterie et al. that the light coupled into the diffuser from the LED unit or LED units is maximized (as discussed by De Lamerterie et al. middle of page 6).
With regards to the applicant’s argument that De Lamerterie does not disclose an optical reflector arranged at a second delimiting face of a diffuser because De Lamerterie merely discloses that its light guide ply has a coupling zone in the area where the light source is arranged, an din Figure 8 it merely has an entrance zone in the form of a convex-surface B on the side of which is located the LED and on the opposite side and facing the face B is a zone approaching the shape complimentary to a CO core and therefore does not disclose a reflector arranged at a second delimiting face of a diffuser, but a zone, the examiner directs the applicant to Figure 8 of De Lamerterie.  Ray [r2] emitted by the LED unit [S] into the first delimiting face are totally reflected through the walls of the cone [CO] (see De Lamerterie et al. middle of page 6 and Figure 8).  It is unclear as to why the applicant has determined the rays [r2] totally reflecting off the walls of the cone [CO] disposed on a side of the diffuser opposite the light entry face forming the first delimiting face and aligned with the light entry portion of such first delimiting face is a zone not including a reflector.  Such total reflection of the rays [r2] by the cone [CO] as disclosed by De Lamerterie substantially constitutes an optical reflector arranged at a second delimiting face of the diffuser.  With further regards to the applicant’s argument that there would be no reason to include this zone in a light guide ply of De Lamerterie in Hermitte and the examiner’s argument that including such teaching from De Lamerterie with the invention of Hermitte would aide in coupling light from the LED unit or LED units into the diffuser is not needed since Hermitte already couples light from the light emitting diode [3] into the guide sheet [1], the examiner directs the applicant to Hermitte Figures 3, 4, and 7.  In each arrangement, a concavity formed into the diffuser [1] is substantially aligned with the LED unit [3] in a left/right direction of each Figure 3, 4, and 7.  Hermitte does disclose the light is reflected and/or refracted on the faces of the diffuser [1] to emit light from surface [1d] (see Hermitte middle of page 3).  Hermitte does not explicitly disclose the nature of such concavities, particularly whether such concavities are further aligned with the LED units [3] in the “into the page” direction of Figures 3, 4, and 7, and what optical properties they may include.  One of ordinary skill in the art would deduce that a concavity formed into the opposing face of a diffuser opposite a light injection location, with light intended to be reflected within the diffuser and emitted from an end face [1d] thereof (see, e.g., Hermitte Figure 3), would provide a reflection of light from a surface thereof in order to maintain the light being in the diffuser and not being emitted therethrough at the second delimiting face.  However, since it is unclear as to whether Hermitte’s concavities are aligned with the locations of the LED units [3], one cannot say that Hermitte’s invention anticipates a second delimiting face including an optical reflector in a region lying opposite the LED unit or LED units.  De Lamerterie does explicitly disclose such an optical reflector as discussed above.  Therefore, the teachings of De Lamerterie lend an obviousness to one of ordinary skill in the art to include in the device of Hermitte an optical reflector as claimed in order to provide the desired outcome of light injected into the diffuser to be retained in the diffuser for reflection and/or refraction of the light to be emitted from the end face thereof.  Therefore, the teachings of De Lamerterie lend a means to allow for the desired outcome disclosed by Hermitte.
With regards to the applicant’s argument pertaining to the Drawings that the applicant need not illustrate light scattered by the plate-shaped diffuser of Claim 1 and the light of the LED unit or LED units entering via the first delimiting face being guided via reflections in the diffuser to the light emergence face of Claim 1 because 35 U.S.C. 113 and 37 C.F.R. 1.81(a) provide exemption when the understanding of the subject matter sought to be patented could be understood by one of ordinary skill in the art without being shown in the Drawings, and the examiner has not argued that such features are not understood by the examiner, the examiner first directs the applicant to 37 C.F.R. 1.83 and MPEP 608.02(d).  As discussed therein, “the drawing in a nonprovisional application must show every feature of the invention specified in the claims”.  While conventional features disclosed in the specification and claims may not require detailed illustration for a proper understanding of the invention, such features should still be illustrated in the drawing, and may be in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).  Furthermore, any structural detail that is of sufficient importance to be described should be shown in the drawing. (Ex parte Good, 1911 C.D. 43, 164 OG 739 (Comm’r Pat. 1911)).  Therefore, since the features of light scattered by the plate-shaped diffuser and the light of the LED unit or LED units entering via the first delimiting face being guided via reflections in the diffuser to the light emergence face of Claim 1 are deemed of sufficient importance to be described and included in the claim language, such features need to be included in the Drawings.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN KRYUKOVA/Examiner, Art Unit 2875